DETAILED ACTION
This is the second office action for U.S. application 16/576,379 in response to amendments filed 07/27/2021. Claims 10 & 19 are cancelled per the amendments.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
	The prior art of record discloses comparing different setpoint speeds to determine a comprehensive speed limit that will be used to control a vehicle (Ediger US 20170072955) and using a preset collision time to determine the distance required between the vehicle and a preceding vehicle (Kim US 20180001892). Yamashiro (US 20130041567) discloses determining speed control between a vehicle and a preceding vehicle based on the speed of the leading vehicle. The prior art does not teach calculating two different speed limits with the slower speed limit between the calculated speed limits being used when the preceding vehicle is driving at a speed equal to or faster than the host vehicle and the faster speed limit between the calculated speed limits being used when the preceding vehicle is driving at a speed slower than the host vehicle. Thus, the prior art does not singly or in combination teach all of the claim limitations together.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Allowable Subject Matter
Claims 1-9, 11-18 and 20 are allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M JACKSON whose telephone number is (303)297-4364.  The examiner can normally be reached on Monday-Friday 7:00-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/D.M.J./           Examiner, Art Unit 3666                                                                                                                                                                                             /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3666